Title: To George Washington from Robert Stewart, 10 March 1768
From: Stewart, Robert
To: Washington, George



My Dear Sir
Kingston in Jamaica March 10th 1768

In my last from London I gave you a detail of the various schemes I had form’d and of the great disappointments I had experienced in endeavouring to carry them into execution, I was at length appointed Comptroller of his Majesty’s Customs in this place, an Office which I was inform’d was a very reputable one and worth at least a thousand Sterling ⅌ ann:—the first part of the information I found Just, but I have the mortification to find that the value of my Office is by the openning the free Ports in this Island and by some late regulations in the Revenues diminished near a half; however even what I enjoy would in some Countries do very well for a Batchelor in my way, but in this extravagant and very expensive place where all the necessaries and most of the conveniences of Life are exorbitantly dear, it is barely sufficient to support me in a decent manner. I likewise informed you that your old Acquaintance and my very good Friend Mr Macleane had directed me to desire you would Draw upon him at sixty days sight for the amount of the money you was generously pleas’d in the handsomest and most Friendly manner to advance to me, before I left N. America, for which and your invariable and polite attention to my welfare my heart will never cease to glow with the most lively ardour of the strongest Friendship and genuine gratitude, and allow me My

dear Col. to assure you with sacred truth that few things could yield me more pleasure than opportunities of evincing that these are the sincere sentiments of a heart that will ever love and esteem you; I likewise desired that you would please address your Bills for that Sum to Lauchlin Macleane Esqr. in Queen ann Street, Cavendish Square London.
A few days after date of my last I embarked in the Ship Trent Capt. Gillis and had a Passage of 14 weeks from Gravesend—our very tedious passage was rendered doubly disagreeable, whilst in Northern Climates by a great deal of bad weather and on our getting to the Southd by Calms not less alarming from the dreadfull consequences a continuance of them would inevitably have produced—We stopt near two weeks at Madeira, an African Island peopled by and under the Dominion of Portugal, that Island so well knowen by it’s excellent wines is in a most delightfull Climate where extremes of heat and cold are never felt, it is covered with an eternal verdure which runs up even to the summit of its immense high Mountains, which branch out into a variety of odd Figures that, form many Vallies now converted into rich vineyards which produce no less than twenty three different species of Grapes from which nineteen thousand Pipes of wine are annually made—Citrons, Lemons, Oranges, Aples, Peaches and in short most of the Tropical and European Fruits grow there to perfection—It’s principal Town Fench Hall stretches along a spacious Bay nearly in the form of a Crescent it is defended by a number of Forts & Batteries which the Portuguese think very formidable but in reality they are but triffling it contains near twenty thousand Inhabitants the whole number in the Island is eighty thousand (Blacks included) Their houses are quite white in the outside, in Town as well as on the many Plantations on the Face of the Mountains, the whole yields a prospect perfectly Romantic and as charming as the imagination can well conceive—The British Factory chiefly composed of Scotch are about thirty Families and Live in the utmost harmony and socibility, they have Card and Dancing Assemblies, Parties to the Country, and they participate of every amusement that retired Mountanious place will admit of, By their frequent excursions to the Country and an emulation to excell, the Ladies ride their little Horses and Mules with a spirit and tranquillity, precipes that the very sight of would strike an American or

English Lady with terror and amazement. The Portuguese Ladies do not associate with our Ladies nor even with their own Gentlemen, their Churches which are open every day are the only public places at which their rigourous Customs permits them to appear, thither I sometimes went to gratify my curiosity and tho’ they were generally filled, chiefly by Females, I did not see one fine woman amongst them, some of them are tolerably genteel, severals have good Eyes and Teeth and they in general have very fine hair which they dress in a taste peculiarly pleasing—A few days before I left that Island a man of war arrived from Lisbon with a new Governor, all the Men in the Island were ordered under Arms to receive him, they cut but an indifferent Figure and made very awkward irregular Fires both from their Artillery and Musketry; The Govr went immediatly to the principal Fort, and his Lady to Church, she appears not above fifteen, was drest in a man’s hat fiercely Cocked with a broad Gold Lace and her hair in a Bag with a Sollitaire, she was attended with an English and French Lady—The next day the old Governr embarked; a venerable looking man, he was double the usual time Govr and went off poor, nor did he live splenditly but employed all his money in acts of charity and humanity, he was attended to the waterside by all the Inhabitants of the Island the whole in Tears, praying for his happiness, a sight as moving as uncommon especially in an arbitrary Governmt.
As you must be tired with the very tedious length of this scrawl I defer saying any thing about Jamaica till my next when I hope to be a little better qualified to write about it for at present my knowledge of it is very superficial and imperfect—I beg you will do me the honr to present my respectfull Complements, in the warmest, most obliging and Affectionate terms to your Lady and beleive to be with the highest Esteem and most perfect Regard My Dear Colo. Your unalterably Affectionate & Most obliged hble Servt

Robert Stewart

